      Case 1:16-cv-00917-LEK-DJS Document 286 Filed 07/21/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 MICHELE BAKER; CHARLES CARR;
 ANGELA CORBETT; PAMELA FORREST;
 MICHAEL HICKEY, individually and as parent          Case No. 1:16-CV-00917-LEK-DJS
 and natural guardian of O.H., infant;
 KATHLEEN MAIN-LINGENER; KRISTIN
 MILLER, as parent and natural guardian of
 K.M., infant; JENNIFER PLOUFFE; SILVIA
 POTTER, individually and as parent and natural
 guardian of C.P, infant; and DANIEL
 SCHUTTIG, individually and on behalf of all         NOTICE OF MOTION FOR
 others similarly situated,                          PRELIMINARY APPROVAL OF
                                                     CLASS SETTLEMENT,
                       Plaintiffs,                   PRELIMINARY CERTIFICATION OF
                                                     SETTLEMENT CLASSES, AND
 v.                                                  APPROVAL OF NOTICE PLAN

 SAINT-GOBAIN PERFORMANCE PLASTICS
 CORP., and HONEYWELL INTERNATIONAL
 INC. f/k/a ALLIED-SIGNAL INC. and/or
 ALLIEDSIGNAL LAMINATE SYSTEMS,
 INC., E.I. DUPONT DE NEMOURS AND
 COMPANY, INC., and 3M CO.,


                        Defendants.

       PLEASE TAKE NOTICE, that upon the annexed Joint Declaration of Stephen G.

Schwarz, Hadley Lundback Matarazzo, James J. Bilsborrow, and Robin Greenwald in Support of

Plaintiffs’ Motion for Preliminary Approval of Class Settlement, Preliminary Certification of

Settlement Classes, and Approval of Notice Plan, together with exhibits 1 through 6 annexed

thereto, and the accompanying Memorandum of Law in Support of Plaintiffs’ Motion for

Preliminary Approval of Class Settlement, Preliminary Certification of Settlement Classes, and

Approval of Notice Plan, and upon all of the pleadings and proceedings herein, Plaintiffs, by their
      Case 1:16-cv-00917-LEK-DJS Document 286 Filed 07/21/21 Page 2 of 4




undersigned attorneys, move this Court for entry of the Preliminary Approval Order, attached as

Exhibit C to the Settlement Agreement, which establishes the following:

         (1)   Preliminary certification of the Municipal Water Property Settlement Class, the
               Private Well Water Property Settlement Class, the Nuisance Settlement Class, and
               the Medical Monitoring Settlement Class for purposes of settlement, all as defined
               in the Settlement Agreement, appointment of Plaintiffs as the Class
               Representatives, and appointment of their counsel as Interim Settlement Class
               Counsel;

         (2)   Preliminary approval of the Settlement, attached hereto as Exhibit 1;

         (3)   Approval of the Notice Program;

         (4)   Appointment of KCC Class Action Services as the General Administrator and
               directions to KCC to commence the Notice Program;

         (5)   Authority pursuant to Local Rule of Civil Practice, Rule 17.1 and N.Y. C.P.L.R. §
               1201 for parents and guardians of all named Minor Plaintiffs and absent Minor
               Settlement Class Members, and for legal representatives of absent incompetent
               Settlement Class Members, to sign Claim Forms and releases on behalf of the
               Settlement Class Members they represent; and

         (6)   A Final Approval Hearing to consider final approval of the Settlement and any
               application for attorneys’ fees, expenses, and Class Representative Service Awards
               to be held approximately 180 days after the entry of the Preliminary Approval
               Order.

Plaintiffs further request the following schedule of deadlines to be entered by the Court:

 Event                                               Date

 Deadline for the Settling Defendants to pay No later than 20 days from the date of
 $10,000,000 in cash into the Escrow Account Preliminary Approval Order

 Deadline for General Administrator           to No later than 30 days from the date of the
 commence Notice Program                         Preliminary Approval Order

 Commencement of the Enrollment Period               30 days from the date of the Preliminary
                                                     Approval Order

 Opt Out Deadline                                    105 days from the date of the Notice Date

 Objection Deadline                                  105 days from the date of the Notice Date


                                                 2
      Case 1:16-cv-00917-LEK-DJS Document 286 Filed 07/21/21 Page 3 of 4




 Deadline for filing a Motion for Final No later than 150 days from the date of the
 Approval and any petition for an award of Preliminary Approval Order
 attorneys’ fees, costs, and Service Awards

 Final Approval Hearing                      Approximately 180 days from the date of the
                                             Preliminary Approval Order


Dated: July 21, 2021
       Ridgefield Park, New Jersey

                                               /s/ James J. Bilsborrow
                                               James J. Bilsborrow
                                               SEEGER WEISS LLP
                                               55 Challenger Road
                                               Ridgefield Park, NJ 07660
                                               Tel: (212) 584-0755
                                               jbilsborrow@seegerweiss.com

                                               Stephen G. Schwarz
                                               Hadley Lundback Matarazzo
                                               FARACI LANGE, LLP
                                               28 East Main Street, 11th Fl.
                                               Rochester, NY 14614
                                               Tel: (585) 325-5150
                                               sschwarz@faraci.com
                                               hmatarazzo@faraci.com

                                               Robin Greenwald
                                               WEITZ & LUXENBERG, P.C.
                                               700 Broadway
                                               New York, NY 10003
                                               Tel: (212) 558-5500
                                               rgreenwald@weitzlux.com

                                               Attorneys for Plaintiffs and the Proposed
                                               Settlement Classes

                                               John K. Powers
                                               POWERS & SANTOLA, LLP
                                               100 Great Oaks Boulevard
                                               Albany, NY 12203
                                               Tel: (518) 465-5995
                                               jpowers@powers-santola.com

                                               Plaintiffs’ Liaison Counsel

                                         3
      Case 1:16-cv-00917-LEK-DJS Document 286 Filed 07/21/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I certify that on July 21, 2021, a true and accurate copy of the foregoing Notice of Motion

was filed electronically with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.



                                                        /s/ James J. Bilsborrow




                                                   4
